Motion by petitioner to dismiss notice of appeal (Carolina Telephone/Sprint) allowed 6 March 2002. Motion by petitioner to dismiss appeal (BellSouth) allowed 6 March 2002. Petition by intervenor-appellant (Carolina Telephone/Sprint) for discretionary review pursuant to G.S. 7A-31 denied 6 March 2002. Petition by plaintiff-appellant (BellSouth) for writ of supersedeas dismissed as moot 6 March 2002. Petition by intervenor-appellant (Carolina Telephone/Sprint) for writ of supersedeas dismissed as moot 6 March 2002.